                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 19-cv-01871-SK
                                   8                      Plaintiff,
                                                                                            ORDER TO SHOW CAUSE FOR
                                   9               v.                                       FAILURE TO APPEAR
                                  10     MOGEEB M. HASSAN, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On February 14, 2020, the Court scheduled a Status Conference to be held at 1:30 p.m. on

                                  14   March 9, 2020. (Dkt. No. 24.) Defendants failed to appear. The Court further notes that

                                  15   Defendants filed an answer after default had already been entered against them. Neither

                                  16   Defendant has moved to vacate the entry of default. Unless and until Defendants move, or the

                                  17   parties stipulate, to vacate the entry of default, Defendants may not defend against Plaintiff’s

                                  18   claims.

                                  19             Accordingly, the Court HEREBY issues an ORDER TO SHOW CAUSE (“OSC”) why

                                  20   monetary sanctions in the amount of $200 should not be imposed on each Defendant for failure to

                                  21   appear at the Status Conference on March 9, 2020. Defendants shall file a response to this OSC in
                                       writing by no later than March 23, 2020.
                                  22
                                                 The Court ADVISES Defendants that a Handbook for Pro Se Litigants, which is available
                                  23
                                       through the Court’s website or in the Clerk’s office, contains helpful information about proceeding
                                  24
                                       without an attorney. The Court also advises Defendants that they also may wish to seek assistance
                                  25
                                       from the Legal Help Center. Defendants may call the Legal Help Center at 415-782-9000,
                                  26
                                       extension 8657, or sign up on the 15th Floor of the Courthouse, Room 2796, for a free
                                  27
                                       appointment with an attorney who may be able to provide basic legal help, but not legal
                                  28
                                   1   representation.

                                   2          Additionally, the Court notes that the deadlines set in the Scheduling Order have all

                                   3   passed. (Dkt. No. 6.) At the status conference, Plaintiff’s counsel represented that the parties

                                   4   conducted a site inspection. However, Plaintiff did not request an extension do discuss settlement

                                   5   or an extension to file a Notice of Need for Mediation. Plaintiff has an obligation to diligently

                                   6   prosecute this case.

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 9, 2020

                                   9                                                    ______________________________________
                                                                                        SALLIE KIM
                                  10                                                    United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
